F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 6 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CECIL DAWSON,

                Plaintiff-Appellant,

    v.                                                   No. 03-2082
                                              (D.C. No. CIV-02-113 LFG/WWD)
    P. IELACQUA; CITY OF                                  (D.N.M.)
    ALBUQUERQUE; B.A. CHAVEZ;
    E&A KAP, INC., doing business as
    Town & Country Towing; MARK
    PADILLA; NICHOLAS BEGAY;
    JESUS BANUELOS; JOE L.
    GARCIA,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before EBEL , BALDOCK , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Cecil Dawson appeals from the district court’s orders granting judgment on

the pleadings and summary judgment for the defendants on Dawson’s civil rights

complaint brought pursuant to 42 U.S.C. § 1983. Dawson also challenges the

district court’s denial of leave to amend his complaint to add claims against

defendants Ielacqua and Chavez.

       Dawson raises the following issues:

       1. Did the district court improperly dismiss the declaratory relief
       claims against defendant Chavez, and proposed retaliation claim
       against Ielacqua, for failure to state a claim, and if not, did it abuse
       its discretion by refusing leave to amend when it gave no valid
       reason for the refusal?

       2. Did the district court improperly grant summary judgment to the
       City, Ielacqua, Padilla, Begay, Banuelos, and Garcia, when it failed
       to apply proper law and material facts were ignored or in dispute?

Aplt. Opening Br. at 1.

              Summary judgment is appropriate if the pleadings, depositions,
       answers to interrogatories, and admissions on file, together with the
       affidavits, if any, show that there is no genuine issue as to any
       material fact and that the moving party is entitled to a judgment as a
       matter of law. We review a grant of summary judgment       de novo ,
       applying the same standard as the district court. We examine the
       record to determine whether any genuine issue of material fact was in
       dispute; if not, we determine whether the substantive law was applied
       correctly, and in so doing we examine the factual record and
       reasonable inferences therefrom in the light most favorable to the
       party opposing the motion. However, where the non moving party
       will bear the burden of proof at trial on a dispositive issue that party

                                           -2-
       must go beyond the pleadings and designate specific facts so as to
       make a showing sufficient to establish the existence of an element
       essential to that party's case in order to survive summary judgment.

Sealock v. Colorado , 218 F.3d 1205, 1209 (10th Cir. 2000) (quotation omitted).

       We review de novo the district court’s order granting judgment on the

pleadings. Deck v. Engineered Laminates , 349 F.3d 1253, 1256 (10th Cir. 2003).

We review the district court’s denial of leave to amend a complaint for an abuse

of discretion.   Scott v. Hern , 216 F.3d 897, 906 (10th Cir. 2000).

       Having reviewed the briefs, the record, and the applicable law pursuant to

the above-mentioned standards, we determine that Dawson has raised no

reversible error in this case. We therefore AFFIRM the challenged decisions for

substantially the same reasons stated by the district court in its orders of

October 4, 2002 (R. doc. 88); November 8, 2002 (R. doc. 106); and February 28,

2003 (R. doc. 139).


                                                      Entered for the Court



                                                      Bobby R. Baldock
                                                      Circuit Judge




                                           -3-